United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 29, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20486
                         Summary Calendar



EUGENE LAUE,

                                    Plaintiff-Appellant,

versus

GARY JOHNSON; SAMMY BUENTELLO, Assistant Director of
Classification; LETICIA MCQUEEN; ALFRED JANICEK, JR., Warden;
JOHNNY ARMSTRONG; BILL CHEATHAM; CAY CANNON; PAMELA FRANKS;
GARY GRIFFITH; STEPHEN RODGERS; VANESSA SINEGAURE; KELLY B.
STRONG; JONI M. WHITE; JOHN WYETH,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-1112
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Eugene Laue, Texas prisoner # 255017, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint as frivolous

pursuant to 28 U.S.C. § 1915A.   Laue challenges his continued

incarceration in administrative segregation despite his

renunciation of his gang membership.   This court reviews

dismissals under 28 U.S.C. § 1915A de novo.   Velasquez v. Woods,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20486
                                  -2-

329 F.3d 420, 421 (5th Cir. 2003).    A complaint may be dismissed

as frivolous “if it lacks any arguable basis in law or fact.”

Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).

     Because Laue has alleged that his placement in

administrative segregation was not based on his initial

classification, review is under the familiar test of Sandin v.

Conner, 515 U.S. 472 (1995).    See Wilkerson v. Stalder, 329 F.3d

431, 436 (5th Cir. 2003), cert. denied, 124 S. Ct. 432 (2003).

We will assume arguendo that Laue’s eight years of confinement in

administrative segregation constitutes an “atypical and

significant hardship on the inmate in relation to the ordinary

incidents of prison life.”     Sandin, 515 U.S. at 484.

     The ultimate question is whether a prisoner was afforded the

process he was due under the Constitution.     See Sandin, 515 U.S.

at 483-84.   Laue’s pleadings do not specifically allege how the

prison’s review procedures were insufficient.    However, the

grievances he submitted reflect that prison officials have

investigated his renunciation of his gang membership, that

officials have determined his renunciation to be valid, and that

he is awaiting placement in a special program for former gang

members.   We conclude that Laue’s complaint does not reflect that

he has been denied due process.

     AFFIRMED.